 THE NYACK HOSPITAL 257 The Nyack Hospital and Local 200, Senice ees International Union, AFL-CIO and Local 363, International Brotherhood of Electrical Workers, AFL-CIO, Joint-Petitioners The Nyack Hospital and Local 200, Sen·ice ees International Union, Af'L-CIO, Petitioner. Cases 2-RC-17762. 2-RC-17774. and 2-RC-17775 September 21. 1978 DECISION AND DIRECTION OF SECOND ELECTIONS BY MEMBERS Pl:?\CELLO, Mt:RPIIY, AND TRL:ESDAU: Pursuant to authority granted it by the National Labor Relations Board under Section 3(b) of the tional Labor Relations Act. as amended, a memher panel has considered the objections to tions held on March 31. 1978,1 and the Regional 
rector's report recommending disposition of same. Pertinent portions of that report are attached hereto as an Appendix. The Board has reviewed the record in light of the exceptions and brief. and hereby adopts the Regional Director's findings and tions. (Direction of Second Elections and Excelsior note omitted from publication.] APPE:\IDIX Rr.PORT OS OBJFCTIOI'o<S RECO\IMESDA l!O]';S Pursuant to Stipulations for Certification Upon Consent Election in the above-captioned consolidated proceeding. approved by me on December 2. 1977, an election was held on March 3!, 1978, in the following Case /1/a. 2-RC -17762: All full-time and regular time service and maintenance employees employed by the Nyack Hospital at its Midland Avenue hospital in certain job classifications and departments. hut excluding all other employees, technical employees. clerical employees, profes-1 The elections were conducted pursuant to Stipulations for Cert1ficatwn Upon Consenl Election. In Case 2 RC 17762. the Iaiiy was 41 for Petitioner, 106 for Districi 1199, Naiional Union of Hospital and Health Care Employees, RWDSU, AFL-CIO. Intervenor. 77 against parttctpaling labor organiullions. and 4 void ballots; there were 24 challenged ballots, a sutfiCJent number to atfect the resulls of the election. In Case 2-RC 17774. Ihe Iaiiy was 19 for Pettlioner. 68 for Gulld of Professional. Techmcal and Office Employees. a Division of Districl 1199. National Un1on of Hospital and Health Care Employees. RWDSU, AFL CJO, Intervenor. 109 against participating labor organizations: there were 14 challenged ballots. an ficient number to atfecl the results of I he electiOn. In Case 2 RC 17775. the tally was 39 for Petiiioner. 26 for lnterven'"· 86 against participating labor orgamzat1ons, and 2 void hallots: there were 20 challenged ballots. an msut: fictent numher to atfe.:t Ihe resuiis of the elect1c>n. 2 For the sake of hrevit). I he detailed ltsi.s ,,fJoh classifications and ments Within the mciU"iiOns and excluswns m each unit. noted helov.. are not reproduced herem 238 N LRB No. 39 sional employees, managenal employees, guards and visors as defined in the Ai:t. Case ,Vo. 2 -RC-17774. All full-time and regular time technical employees employed by the Nyack Hospital at its Midland Avenue hospital in certam job classifications and departments, hut excludmg all other employees, cal employees, service and maintenance employees. sional employees. managerial employees, guards and visors as defined in the Act. Case ll/o. 2-RC-17775: All full-time and regular time office clerical employees employed by the Nyack pital at its Midland Avenue hospital in certain job cations and departments. but excluding all other employees. service and maintenance employees. technical employees, professional employees, managerial employees. guards and supervisors as defined in the Act. The Tally of Ballots in Case No. 2-RC 17662. the service and maintenance unit, dul) served upnn the parties. showed the following: Approximate number of eligible voters 350 V md ballots 4 Votes cast for Jomt-Petitioner 41 Votes cast for I ntervennr I 06 Votes cast against participating labor orgamzatlnn> 77 Valid vntes counted 224 Challenged ballots 24 ValiJ votes counted plus challenged ballots 248 Challenges are sufficient Ill number to affect the results of the election. The Tally of Ballots in Case !\:o. 2 RC-17774, the nical unit, duly served upon the parties. showed the ing: Approximate number of eligible voters 325 Void ballots 0 Votes cast for Petitioner 19 Votes cast for Intervenor 68 Votes cast against partiCipatmg labor orgamzatlons 109 Valid votes counted 196 Challenged ballots 14 Valid votes counted plus challenged ballots 210 Challenges are not sufficient in number to affect the results of the election. A majority of the valid votes counted plus challenged ballots has been cast for neither labor organization. The Tally of Ballots in Case No. 2-RC-17775, the office clencal unit. July served upon the parties showed the lowing: Approximate number of eligible voters 200 Void ballots 2 Votes cast for Petitioner 39 Votes cast for Intervenor 26 Votes cast against participatmg labor organizations 86 Valid votes counted 151 Challenged ballots 20 Valid votes counted plus challenged ballots 171  258 DECISIONS OF NATIONAL LABOR RELATIONS BOARD Challenges are not sufficient in number to affect the results of the election. A majority of the valid votes counted plus challenged ballots has been cast for neither labor organization. On April 7, 1978, District 1199, National Union of pital and Health Care Employees, RWDSU, AFL-CIO. herein called District 1199, filed timely objections to duct affecting the results of the election in Case Nos. 2-RC-17774 and 2-RC-17775, copies of which were served upon the parties. The objections, verbatim, are as follows: "1. On the day of the election the polls were not opened until at least one hour after the time they were supposed to be open. thereby 
resulting in low turnout of voters. many of whom did not vote because of the delay." * * * On April 10, 1978, Local 200 filed timely objections to conduct affecting the results of the election in Case Nos. 2-RC. 17762, 2-RC -17774, and 2-RC 17775. copies of which were served upon the parties.' The objections, verbatim. are as follows: * OBJECTJO]';S 10 TilE CO]';J)li('T OF REPRESENTATIVES OF HIE NATIONAL LABOR RELATIONS BOARD THAT FHTED THE CONDUCT OF filE ELECTION OR CONSllTUTE A CONDUCT AFFECTIN(i !III' RESULTS OF THE EUCII0'-1 THAI WOLLD WARRANT rHE DFIERMINATION TIIAr THE ELECIION SHOULD BE SET ASIDE. The Board agent in charge of the electiOn ... was tardy in arriving at the election site and opening the polls. The polls were scheduled to he opened at 6:05 a.m. On the morning of the election, the Board Agent telephoned the election site and advised ... he would he late in arriving at the election site and opening the polls. As a result of the late opening of the polls, over one hour late, the night shift consisting of a large number of employees was unable to exercise their franchise and participate in the election cess. In fact. groups of employees who had waited patiently to cast their ballot. gave up in disgust and left before the polls opened. * * * Pursuant to Section 102.69 of the Board's Rules and Regulations, an investigation was conducted of the tions concerning the late opening of the polls.< During the 1 Although Local 200's objeCtiOns were ma1led on April 5, 1978. they were not rece1ved by me until April 10. 1978, one business day after the expiration of the five day period for fihng objections prescribed by Section 102.69 of the Board's Rules and Regulations, Senes 8. as amended. As Local 200's mailing of the objections on April 5, 1978. could reasonably have been expected to result in the timely filing of tts objections, and as the delay in receiving the objections does not appear to be attnbutable to Local 200, its objections were t1mely filed. Rio de Oro Uranium Mines, Inc., 119 NLRB 153 (1957). 4 In view of the recommendations set forth below with respect to these objections, 1 find tt unnecessary to conduct an investigation or make mendatiOns concernmg the remaining objections. In this connectwn, tt ts noted that conduct which occurred prior to the March 31. 1978. election could nut be the basis f(>r setting aside any second electiOn tn the mstant proceedmg. Rexencv E/ecrronics, Inc., 198 NLRB 627, fn 3 (1972): The Smger CvmpamŁ, Wood Producrs Dmsion, 161 NLRB 956, fn 2 (1966). investigation. the parties were afforded a full opportunity to submit evidence bearing upon the issues.1 The results of the investigation are discussed below: The Objection\' with Respect to the Late Opening olthe Potts District 1199 takes the position that the late opening of the polls prevented employees from voting. thereby ing the laboratory conditions necessary for the conduct of the election so as to require that the election in Case Nos. 2-RC' -17774 and 2-RC 17775. the technical and office clerical units respectively. he set aside and a second election directed. Local 200's position is similar to that of District 1199, except that Local 200 contends that the election in Case No. 2-RC -17662, the service and maintenance unit, should be set aside as well and a second election directed therein. The Employer's position is that those employees who did not vote in the election were not prevented from voting by the late opening of the polls, and merely chose not to vote. Thus, the Employer contends the elections should not he set aside. or in the alternative. that I should conduct an tigation to determine the reasons for each employee's ure to vote in the elections. The Employer further contends that it requires the sior lists used by the observers in order to conduct its own investigation of the impact upon the election caused by the late opening of the polls." Finally, the Employer contends that prior to the counting of the ballots. the parties agreed to conduct the election with full knowledge of the late opening of the polls, thereby waiving their right to file objections with respect thereto. For the reasons stated below, I find the objection' cerning the late opening of the polls to be meritorious, and the Employer's contentions to he wtthout merit. The investigation revealed that there were two voting sions scheduled on the day of the election at the Employer's premises in order to afford employees in the day, evening. and night shifts an opportunity to vote. The first voting session was scheduled to begin at 6:00 a.m. and end at II :00 a.m .. with the second voting session scheduled to gin at 2:00 p.m. and end at 5:00 p.m. The Board agent charged with bringing the election materials, including, ter alia, the ballots and voting eligibility lists, arrived at the Employer's premises at about 6:40 a.m. Accordingly. the polls did not open until approximately 6:55 a.m .. after the 'On April 20, 1978, the Employer made a request, pursuant to the dom of Information Act, for a copy of the Ewelsior hsts herein with the election observers' markings showmg which persons appeared to vote m the elections conducted on March 31. 1978. I denoed this request on Apnl 28. 1978. on the ground that said Excelsior lists were privoleged from dosclosure under one or more exemptions contained in the Freedom of Information Act. Thereafter, the Employer filed an appeal wtth the General Counsel requesting a review of thos determmation which appeal wa' denied on June 5. 1978. For the reasons stated more fully herein, I find that the Employer was not denied an opportumty to submit ev1Jence on whether employees were disenfranchised by the late openmg of the polls as a result of its ity to obtain said Excelsior lists. 'The Employer filed a motion woth the General Coun>el requesting a tramfer of the investigation of the mstant objection' to another Regional Office and a stay of the investigation pending decosoon on sa1d mot1on to transfer. Thos mot1on was denied by the General Counsel on Mas 24, 1978  THE NYACK HOSPITAL 259 election materials were set up and the polling area was cleared of the parties' representatives.' In Case No. 2-RC -17762, the service and maintenance unit. 248 employees voted in the election out of 312 ployees on the eligibility list.' In Case No. 2-RC-17774. the technical unit. 210 ployees voted in the election out of 290 employees on the eligibility list! In Case No. 2-RC-17775. the office clerical unit. 171 employees voted in the election out of 196 employees on the eligibility list.IO Inasmuch as "[t]he Board is responsible for assuring properly conducted elections ... its role in the conduct of elections must not be open to question."" Thus. as in the instant case, where there is some irregularity in the conduct of an election which "irregularity exposes to question a ficient number of ballots to affect the outcome of the tion,"12 there is no alternative but to set the election aside and direct a new election in the interest of maintaining the Board's strict standards for the conduct of elections. In B & B Belter Baked Foods. Inc., 11 the Board set aside an election where there were two voting sessions and the Board agent charged with conducting the election arrived at 7:40 a.m., 40 minutes after the polls were scheduled to open. The Regional Director had recommended that the election be set aside only if the ballots of the employees whose shifts ended at 7:00 a.m. and who had not voted proved determinative, after counting the ballots to which challenges were overruled. The Board. however. held: [l]t is frequently impossible to determine to what tent a substantial departure by the Board agent from scheduled election voting hours has affected the come of the ensuing election. In this case. the votes of those possibly excluded from voting could have been determinative. Moreover. the ensuing votes may have been affected hy the conduct of the Board agent. To preclude such occurrences as this, which cast doubt on the results of elections which we are responsible for certifying. and to carry out our responsibility for ing properly conducted elections and maintaining our own standards. we see no alternative but to set aside this election and direct a second election.14 Accordingly. the Board found "that the late arrival of the Board agent so disturbed the laboratory conditions neces-1 Lora! 200 submitted an affidavit tn support of tis ohJe<·uons stattng that the Board agent tn possession of the ballots dtd not arnve unttl 7:00a.m. In view of my findtng that the polls dtd not open unttl approXImately 6:55a.m .. acceptmg, arRuendo, Local 200\ versH.ln of the ume of arnval would not change my herem. 8 Although the ehgihi!tty list con tamed the names of 339 employees. at the preelectton conference, t! appeared that the emplo}ment of 26 employees had been termtnated pnor to the date of the e!ec!ton. and that one tnd!Vldual on the ehgihihty hst was e.xcluded fnim the umt. 'Although the ehgihthly hst con tamed the names of 304 employees. at the preelectton conference. t! appeared that the employment of 14 employees had heen terminated pnor to the date of the electton. 10 Although the e!tgihtlity hst contained the names of 204 employees. at the preelection conference. t! appeared that the employment of 5 employees had heen terminated pnor to the election. that 4 emplo)'ees were rmployed 1n JOh excluded from the umt. and that lme employee's name had heen tnadvertently omttted from the ehgihthty ltst. II .'Ve» )"ork Co. 109 NLRB 788. 790 (1954). "ld 11208 NLRB 493 ( 19741. 14/d ll<>olnote llmtttedi. sary for the conduct of the election as to require that the election be set aside and a second election directed." gardless of whether the ballots of the employees possibly excluded from voting proved In Kerona Plasrics Extrusion Company, 16 where morning and afternoon voting sessions were scheduled and the Board agent conducting the morning session inadvertently closed the polls 20 minutes early, the Board held: It is impossible here to determine whether the mentioned irregularity affected the outcome of the election. However. we find that the laboratory tions have been disturbed to such a serious extent that in the interest of maintaining our standards there pears no alternative hut to set this election aside and to direct a new election." In G. H. R. Foundry Division, The Dar ron Malleable Iron Company." where the election began 35 to 45 minutes late. the Regional Director interviewed substantially all of the 93 eligible voters who did not cast votes in the election to certain their reasons for not voting. Based upon this gation. the Director concluded that only three employees had been denied an opportunity to vote because of the late opening of the polls. and recommended that the election be set aside only if the votes of the three employees could have affected the results of the election. The Board reversed the Director. stating that it was not persuaded that only three employees were precluded from voting by the late opening of the polls. Moreover, the Board stated that postelection statements of employees regarding their voting intentions cannot be used as a basis for determining whether to set aside elections. Accordingly. the Employer's contention. in the instant case. that the reasons for each eligible ee's failure to vote should be ascertained through an tigation is without merit. Similarly. the Employer's tion concerning its inability to conduct its own investigation into employees' reasons for not vllting due to the bility of the lists used by the observers is Without merit. Such an investigation. whether conducted by the Board or by the Employer. would, for the most part, merely adduce the subJective reasons of eligible employees as to why they did not vote. It was precisely this type of gation. consisting of postelection subjective statements. that the Board rejected in G. H. R .. supra. The Board stated that it was precluded "from accepting from eligible voters jective reasnns as to why they did not vote."19 Such postelection subJective statements are therefl)re not relevant to the effect of the late opening of the polls upon the instant election. Furthermore. the Board's responsibility to establish an election procedure affording all eligible employees an portunity to vote is not subject to waiver by the parties20 Therefore. assuming, arguendo, that prior to the counting of ballots. the parties had agreed to conduct the election withstanding the late opening of the polls. as the Employer contends. such agreement could not relieve the Board of its " /d. 16196 NLRB 1120 (1972) "ld "123 NLRB 1707 '9 123 NLRB at 1709. 10 Alterman-Btl( Apple. Inc.. 116 NLRB 1078. 1080 ( 1956).  260 DECISIONS OF NATIONAL LABOR RELATIONS BOARD responsibility to assure all eligible employees an ty to 
vote. In Alterman-Big Apple, supra, the Employer contended that the Petitioner had waived its right to object to the timing of the election by agreeing to conduct the election with knowledge that some eligible employees would be away from the plant during the entire time the election was conducted. The Board held that the matter of affording gible employees an opportunity to vote is not subject to waiver by the parties, and it set aside the election because a number of employees sufficient to affect the results were denied an opportunity to vote as a direct consequence nf improper scheduling of the election. In view of the foregoing, I find the Employer's contention concerning an alleged waiver to be without merit. In the instant case, it is clear that the votes of employees possibly disenfranchised by the late opening of the polls are sufficient in number to affect the outcome of the election in the technical and service and maintenance units21 21 In the service and maintenance umt, the votes of 64 ehgihle employees who did not vote, out of 312 employees on the eligihihty hst, may have affected the outcome of the election. In the technical unit. the votes of 80 eligibile employees who did not vote, out of 290 employees on the eligibility list, may have affected the outcome of the election. Thus. m hoth the cal and service and maintenance units the ballots of those employees bly precluded from voting were determinative. Moreover, as in B & B, supra, and Kerona. supra, in all three units, the votes cast may have been affected by the conduct of the Board agent. Accordingly, in the office cal unit, as well as the technical and service and nance units. the late opening of the polls disturbed the ratory conditions to such an extent as to require the election be set aside and a new election be directed.21 Based on the foregoing. I find that the late opening of the polls destroyed the laboratory conditions necessary for the conduct of an election m all three units herein. I therefore find merit to the obJections of District I 199 and Local 200 with respect thereto, and recommend that the elections be set aside based thereon. Conclusions and Recommendations Having found merit to the objections of District 1199 and Local 200 regarding the late opening of the polls. I mend that they be sustained, that the elections be set aside, and second elections he directed in the three units of ployees herein. [Footnote omitted.] 22 Although the ballots of employees 10 the office clencal unit possibly precluded from votmg were not determmative of the outcome of the election therem, the votes cast may have been affected by the conduct of the Board agent. B & B. supra. See also Afun·in ,"'ieiman d!hla Connmrse ·Vunmg flome. 230 NLRB 916,919. fn.7(1977): l"egas Vrllage Shoppmr. Corporation. 229 NLRB 279. 280 (1977), 